Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 01/12/22.  The applicant argument regarding Kim et al. is not persuasive; therefore, all the rejections based on Kim et al. is retained and repeated for the following reasons.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2014/0340033).

As to claims 1, 9 and 15 the prior art teach a wireless charging circuit (see fig 1) applied to a mobile terminal (see fig 1 paragraph 0003 “mobile devices”, wherein the wireless charging circuit comprises: 

an acquisition unit (fig 1 element 127), configured to acquire voltage information of a battery in the mobile terminal (see fig1. Voltage detection paragraph 0074-0075; especially, Kim et al. teach an acquisition unit (fig 1 element 127), configured to acquire voltage information of a battery in the mobile terminal as fig1. Voltage detection paragraph 0074); 

a charging control unit (fig 1 element 125), wherein the charging control unit is connected to the acquisition unit, and configured to obtain the voltage information of the 

a first communication unit, wherein the first communication unit is connected to the charging control unit, and configured to transmit the voltage information and the current information of the battery to an external wireless charging device (see fig 1 element 124 paragraph 0079-0081; especially, Kim et al. teach a first communication unit, wherein the first communication unit is connected to the charging control unit, and configured to transmit the voltage information and the current information of the battery to an external wireless charging device as fig 1 element 124 paragraph 0079-0080); 

a receiving unit, configured to generate a charging Direct Current (DC) by inducing an electrical signal, wherein the electrical signal is generated by the external wireless charging device according to the voltage information and the current information of the battery (see fig 1 element 114 ‘adjustable DC voltage that may be adjusted under the control of the transmission controller 114” paragraph 0064 0080 and background; especially, Kim et al. teach a receiving unit, configured to generate a charging Direct Current (DC) by inducing an electrical 

and a switching unit, wherein one end of the switching unit is connected to the receiving unit, and the other end of the switching unit is connected to the acquisition unit, and the switching unit is configured to, when the switching unit is an on state, input the charging DC generated by the receiving unit into the battery through the acquisition unit (see fig 1 element 121 “any switching functionality is per se seen in such a matching unit see also paragraph 119-121 and summary; especially, Kim et al. teach and a switching unit, wherein one end of the switching unit is connected to the receiving unit, and the other end of the switching unit is connected to the acquisition unit, and the switching unit is configured to, when the switching unit is an on state, input the charging DC generated by the receiving unit into the battery through the acquisition unit (see fig 1 element 121 “any switching functionality is per se seen in such a matching unit see also paragraph 119-120 and summary).

As to claims 2, 10 and 16 the prior art teach wherein the acquisition unit comprises a current sampling resistor, a first end of the current sampling resistor is connected to the battery, and a second end of the current sampling resistor is connected to the charging control unit; and the charging control unit is further configured to acquire a voltage between two ends 

As to claims 3, 11 and 17, the prior art teach wherein the first communication unit is further configured to transmit the voltage information and the current information of the battery to the external wireless charging device through an induction coil; or the first communication unit is further configured to transmit the voltage information and the current information of the battery to the external wireless charging device through Bluetooth or infrared communication (see fig 1 paragraph 0074-0080).

As to claim 4 and 18 the prior art teaches wherein the switching unit is further connected to the charging control unit, and further configured to be in the on state or an off state under the control of the charging control unit (see fig 1 paragraph 0068-0072); and the switching unit comprises a load switch and/or a transistor (see fig 1, fig 3 paragraph 0073-0076).
 
As to claims 5 and 19 the prior art teach wherein the switching unit comprises a first transistor and a second transistor, and the first transistor and the second transistor are N-type transistors (see fig 1-5 paragraph 0082-0086); 



and a gate electrode of the second transistor is connected to the charge control unit, a source electrode of the second transistor is connected to the receiving unit, and a drain electrode of the second transistor is connected to the first transistor (see fig 1-5 paragraph 0090-0095).

As to claims 6, 12 and 20 the prior art teach wherein the charging control unit is further configured to detect whether the charging DC generated by the receiving unit corresponds to the voltage information and/or the current information of the battery (see fig 1, fig 4-6  paragraph 0097-0101); 

when the charging DC corresponds to the voltage information and/or the current information of the battery, the charging control unit is further configured to control the switching unit to be in the on state (see fig 1, fig 4-6 paragraph 0100-0104); 

and when the charging DC does not correspond to the voltage information and/or the current information of the battery, the charging control unit is further configured to compensate the charging DC, or control the switching unit be in the off state and trigger the 

As to claim 7, the prior art teach wherein the charging control unit is connected to a central processing unit of the mobile terminal through an internal integrated circuit bus interface; and the charging control unit is connected to the acquisition unit and the receiving unit through an analog-to-digital conversion circuit (see fig 1, fig 4-7 paragraph 0120-0125 and background).

As to claim 8 the prior art teaches wherein the receiving unit further comprises: a rectifying unit, configured to convert the electrical signal induced by the receiving unit into the charging DC (see fig 1, fig 3-7 paragraph 0130-0134).

As to claim 13 the prior art teach the first wireless charging device is configured to acquire voltage information of a battery in a mobile terminal, transmit the voltage information and the current information to the second wireless charging device, generate the charging DC by inducing the electrical signal, and input the charging DC into the battery, wherein the current information is current information of the battery during the charging process of the battery, the current information is generated based on the voltage information, and the electrical signal is generated by the second wireless charging device according to the voltage information and the current information of the battery (see fig 1, fig 5-7 paragraph 0106-0114); 



As to claim 14 the prior art teach wherein the second wireless charging device comprises: a second communication unit, configured to receive the voltage information and the current information of the battery transmitted by the first wireless charging device (see fig 1, fig 4-6 paragraph 0119-0124); 

and a generating unit, configured to generate a corresponding electrical signal based on the voltage information and the current information of the battery received by the second communication unit (see fig 1, fig 4-6 paragraph 0122-0128).

Remarks

Applicant’s response and remarks filed on 01/21/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Kim et al. do not describe “an acquisition unit (fig 1 element 127), configured to acquire voltage information of a battery in the mobile terminal” probes as claimed, Examiner respectfully disagrees.   The prior art Kim et al. (US Pub. 2014/0340033) do 

Applicant contends that Kim et al. do not describe “a charging control unit (fig 1 element 125), wherein the charging control unit is connected to the acquisition unit, and configured to obtain the voltage information of the battery acquired by the acquisition unit (see fig 1) , and determine current information of the battery according to the voltage information during a charging process of the battery” probes as claimed, Examiner respectfully disagrees.   The prior art Kim et al. (US Pub. 2014/0340033) do teach a charging control unit (fig 1 element 125), wherein the charging control unit is connected to the acquisition unit, and configured to obtain the voltage information of the battery acquired by the acquisition unit (see fig 1) , and determine current information of the battery according to the voltage information during a charging process of the battery (see fig 1 paragraph 0076-0078; especially, Kim et al. teach a charging control unit (fig 1 element 125), wherein the charging control unit is connected to the acquisition unit, and configured to obtain the voltage information of the battery acquired by the acquisition unit (see fig 1) , and determine current information of the battery according to the voltage information during a charging process of the battery as fig 1 paragraph 0076-0077).

Applicant contends that Kim et al. do not describe “a first communication unit, wherein the first communication unit is connected to the charging control unit, and configured to 

Applicant contends that Kim et al. do not describe “a receiving unit, configured to generate a charging Direct Current (DC) by inducing an electrical signal, wherein the electrical signal is generated by the external wireless charging device according to the voltage information and the current information of the battery” probes as claimed, Examiner respectfully disagrees.   The prior art Kim et al. (US Pub. 2014/0340033) do teach a receiving unit, configured to generate a charging Direct Current (DC) by inducing an electrical signal, wherein the electrical signal is generated by the external wireless charging device according to the voltage information and the current information of the battery (see fig 1 element 114 ‘adjustable DC voltage that may be adjusted under the control of the transmission controller 114” paragraph 0064 0080 and background; especially, Kim et al. teach a receiving unit, configured to generate a charging Direct Current (DC) by inducing an electrical signal, wherein the electrical signal is generated by the external wireless charging device according to the 

Applicant contends that Kim et al. do not describe “a switching unit, wherein one end of the switching unit is connected to the receiving unit, and the other end of the switching unit is connected to the acquisition unit, and the switching unit is configured to, when the switching unit is an on state, input the charging DC generated by the receiving unit into the battery through the acquisition unit” probes as claimed, Examiner respectfully disagrees.   The prior art Kim et al. (US Pub. 2014/0340033) do teach a switching unit, wherein one end of the switching unit is connected to the receiving unit, and the other end of the switching unit is connected to the acquisition unit, and the switching unit is configured to, when the switching unit is an on state, input the charging DC generated by the receiving unit into the battery through the acquisition unit (see fig 1 element 121 “any switching functionality is per se seen in such a matching unit see also paragraph 119-121 and summary; especially, Kim et al. teach and a switching unit, wherein one end of the switching unit is connected to the receiving unit, and the other end of the switching unit is connected to the acquisition unit, and the switching unit is configured to, when the switching unit is an on state, input the charging DC generated by the receiving unit into the battery through the acquisition unit (see fig 1 element 121 “any switching functionality is per se seen in such a matching unit see also paragraph 119-120 and summary).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851